Case 1:19-cv-00874-WYD-MEH Document 9 Filed 03/26/19 USDC Colorado Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-00874-WYD-MEH

  WARNER BROS. RECORDS INC.,
  ATLANTIC RECORDING CORPORATION,
  BAD BOY RECORDS LLC,
  ELEKTRA ENTERTAINMENT GROUP INC.,
  FUELED BY RAMEN LLC,
  NONESUCH RECORDS INC.,
  ROADRUNNER RECORDS, INC.,
  WEA INTERNATIONAL INC.,
  WARNER/CHAPPELL MUSIC, INC.,
  WARNER-TAMERLANE PUBLISHING CORP.,
  WB MUSIC CORP.,
  W.B.M. MUSIC CORP.,
  UNICHAPPELL MUSIC INC.,
  RIGHTSONG MUSIC INC.,
  COTILLION MUSIC, INC.,
  INTERSONG U.S.A., INC.,
  SONY MUSIC ENTERTAINMENT,
  ARISTA MUSIC,
  ARISTA RECORDS LLC,
  LAFACE RECORDS LLC,
  PROVIDENT LABEL GROUP, LLC,
  SONY MUSIC ENTERTAINMENT US LATIN,
  VOLCANO ENTERTAINMENT III, LLC,
  ZOMBA RECORDINGS LLC,
  SONY/ATV MUSIC PUBLISHING LLC,
  EMI AL GALLICO MUSIC CORP.,
  EMI ALGEE MUSIC CORP.,
  EMI APRIL MUSIC INC.,
  EMI BLACKWOOD MUSIC INC.,
  COLGEMS-EMI MUSIC INC.,
  EMI CONSORTIUM MUSIC PUBLISHING INC. d/b/a EMI FULL KEEL MUSIC,
  EMI CONSORTIUM SONGS, INC., individually and d/b/a EMI LONGITUDE MUSIC,
  EMI ENTERTAINMENT WORLD INC. d/b/a EMI FORAY MUSIC,
  EMI JEMAXAL MUSIC INC.,
  EMI FEIST CATALOG INC.,
  EMI MILLER CATALOG INC.,
  EMI MILLS MUSIC, INC.,
  EMI UNART CATALOG INC.,
  EMI U CATALOG INC.,
  JOBETE MUSIC CO. INC.,
  STONE AGATE MUSIC,
  SCREEN GEMS-EMI MUSIC INC.,
  STONE DIAMOND MUSIC CORP.,
Case 1:19-cv-00874-WYD-MEH Document 9 Filed 03/26/19 USDC Colorado Page 2 of 4



  UMG RECORDINGS, INC.,
  CAPITOL RECORDS, LLC,
  UNIVERSAL MUSIC CORP.,
  UNIVERSAL MUSIC – MGB NA LLC,
  UNIVERSAL MUSIC PUBLISHING INC.,
  UNIVERSAL MUSIC PUBLISHING AB,
  UNIVERSAL MUSIC PUBLISHING LIMITED,
  UNIVERSAL MUSIC PUBLISHING MGB LIMITED,
  UNIVERSAL MUSIC – Z TUNES LLC,
  ISLAND MUSIC LIMITED,
  POLYGRAM PUBLISHING, INC., and
  SONGS OF UNIVERSAL, INC.,

         Plaintiffs,

  v.

  CHARTER COMMUNICATIONS, INC.,

         Defendant.


                 MINUTE ORDER SETTING SCHEDULING CONFERENCE

  Entered by Michael E. Hegarty, United States Magistrate Judge, on March 26, 2019.

         The above captioned case has been referred to Magistrate Judge Michael E. Hegarty pursuant
  to an Order of Reference issued by Senior Judge Wiley Y. Daniel on March 26, 2019.

           Pursuant to the Order of Reference, it is hereby ORDERED that the Fed. R. Civ. P. 16(b)
  Scheduling Conference shall be held on May 17, 2019, at 10:30 a.m. in Courtroom A-501, on the
  fifth floor of the Alfred A. Arraj United States Courthouse located at 901 19th Street, Denver,
  Colorado.

          If this date is not convenient, the parties shall confer and contact my Chambers to obtain an
  alternate date. All parties must be present or copied if they wish to change the conference date by
  telephone or email; otherwise, any party seeking to change the conference date must file a motion.
  Absent exceptional circumstances, no request for rescheduling will be entertained unless made five
  business days prior to the date of the conference.

         Lawyers whose offices are located outside of the Denver metropolitan area may appear at
  scheduling conferences by telephone. Please contact Chambers at (303) 844-4507 at least five
  business days prior to the scheduling conference to arrange appearance by telephone. Lawyers
  appearing by telephone must ensure that the proposed Scheduling Order is filed electronically and
  submitted to chambers by email no later than five business days prior to the scheduling conference,
  in accordance with the instructions in this minute order.

                                                   2
Case 1:19-cv-00874-WYD-MEH Document 9 Filed 03/26/19 USDC Colorado Page 3 of 4




         It is further ORDERED that Plaintiffs shall notify all parties who have not entered an
  appearance of the date and time of the Scheduling Conference.

          It is further ORDERED that counsel for the parties in this case are to hold a pre-scheduling
  conference meeting and jointly prepare a proposed Scheduling Order in accordance with Fed. R.
  Civ. P. 26(f) on or before April 26, 2019. Pursuant to Fed. R. Civ. P. 26(d), only requests pursuant
  to Fed. R. Civ. P. 34 may be submitted before the Rule 26(f) meeting, unless otherwise ordered or
  directed by the Court. Pursuant to Fed. R. Civ. P. 34(b)(2)(A), responses to such discovery requests
  must be submitted no later than 30 days after the Rule 26(f) meeting, unless the parties stipulate or
  the Court orders otherwise.

         The parties shall prepare the proposed Scheduling Order in accordance with the form that
  may be downloaded from the Forms section of the Court’s website, www.cod.uscourts.gov. All
  Scheduling Conferences held before a Magistrate Judge utilize the same scheduling order format,
  regardless of the District Judge assigned to the case.

         The parties shall file the proposed Scheduling Order with the Clerk’s Office, and in
  accordance with District of Colorado Electronic Case Filing (“ECF”) Procedures, no later than five
  business days prior to the scheduling conference. The proposed Scheduling Order is also to be
  submitted in a editable format (i.e., Word or WordPerfect only) by email to Magistrate Judge
  Hegarty at hegarty_chambers@cod.uscourts.gov.

          Parties not participating in ECF shall file their proposed Scheduling Order on paper with the
  clerk’s office. However, if any party in this case is participating in ECF, it is the responsibility of
  that party to file the proposed scheduling order pursuant to the District of Colorado ECF Procedures.

         Please note that the Court will set the deadline for all motions raised pursuant to Fed.
  R. Evid. 702, 703, and 704 on the same date as the dispositive motions deadline.

        Any out-of-state counsel shall comply with D.C. Colo. LAttyR 3 prior to the Scheduling
  Conference.

         The parties are further advised that they shall not assume that the Court will grant the relief
  requested in any motion. Failure to appear at a court-ordered conference or to comply with a court-
  ordered deadline which has not be vacated by the Court may result in the imposition of sanctions.

         In addition, before filing a motion relating to a discovery dispute, the movant must
  request a conference with the Court by submitting an email, copied to all parties, to
  hegarty_chambers@cod.uscourts.gov. See Fed. R. Civ. P. 16, cmt. 2015 Amendment.

         Finally, the parties or counsel attending the Conference should be prepared to informally
  discuss the case to determine whether early alternative dispute resolution is appropriate. There is
  no requirement to submit confidential position statements/letters to the Court at the Scheduling
  Conference nor to have parties present.



                                                    3
Case 1:19-cv-00874-WYD-MEH Document 9 Filed 03/26/19 USDC Colorado Page 4 of 4



         Anyone seeking entry into the Alfred A. Arraj United States Courthouse will be
  required to show a valid photo identification. See D.C. Colo. LCivR 83.2(b).




                                           4
